Filed 5/26/22 Leeper v. Nickerson CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


CHRISTINA LEEPER,                                                2d Civ. No. B311379
                                                               (Super. Ct. No. 56-2019-
     Plaintiff and Respondent,                                 00535133-CU-WT-VTA)
                                                                  (Ventura County)
v.

SANDRA NICKERSON et al.,

     Defendants and Appellants.


       Defendants Sandra Nickerson, Survival Systems Staffing
Inc. (Survival Systems), SJNDEN LLC and SJNDEN Services,
LLC appeal the trial court’s order denying their motion to compel
arbitration in this action by a former employee, plaintiff
Christina Leeper.1 They contend the trial court erred by finding
they had failed to meet their burden of proving the existence of
an arbitration agreement. We affirm.



         1   Defendant Dennis Nickerson passed away on October 5,
2020.
        FACTUAL AND PROCEDURAL BACKGROUND
      Ms. Leeper worked as an executive assistant for Survival
Systems and its related entities, which the Nickersons co-owned.
Claiming she was sexually harassed by Dennis Nickerson, Ms.
Leeper filed this action for sexual battery, hostile sexual
environment, constructive discharge and breach of employers’
duty to prevent harassment.
      Defendants moved to compel arbitration “based on Ms.
Leeper’s signed consent to the company’s arbitration agreement
contained in its employee handbook.” Defendants did not
produce either the original or a copy of the agreement. The
motion was based on (1) Survival Systems’ custom and practice of
requiring all new employees to sign the arbitration agreement,
(2) Ms. Nickerson’s custom and habit of not authorizing an
employee’s first paycheck without a signed arbitration agreement
in place and (3) proof that 73 of Survival Systems’ 74 employees
had signed the arbitration agreement in compliance with
company policy. Ms. Leeper was the only employee without an
arbitration agreement in her personnel file. Ms. Leeper denied
receiving the employee handbook and arbitration agreement.
      Faced with a “credibility issue,” the trial court held an
evidentiary hearing on January 11, 2021. Ms. Nickerson testified
that she does not authorize the issuance of an employee’s first
paycheck unless the arbitration agreement is among the signed
employment documents. Her custom and habit is to log into the
payroll system on the Wednesday before payroll and review the
“time cards, all agreements of any new employees, any
commissions payable, everything that [is] need[ed] in order to
approve the pay for the office.” Ms. Nickerson admitted she did
not see Ms. Leeper sign the arbitration agreement, but she had




                               2
“no doubt” she had seen Ms. Leeper’s signature on the agreement
at some point.
       In her testimony, Ms. Leeper reiterated that she did not
receive or sign an arbitration agreement. She testified that after
a week or two of employment, Jill Kimball in human resources
contacted her and said, “‘I don’t have any paperwork on you at
all.’” Kimball, who was processing the payroll, asked Ms. Leeper
to bring in her driver’s license and Social Security card and to
also complete the payroll tax forms.
       In response to the suggestion that she had removed the
arbitration agreement from her personnel file before leaving her
employment, Ms. Leeper testified she did not have access to
employee personnel files, which were kept in a locked cabinet.
       After hearing this testimony, the trial court took the matter
under submission. In a written ruling, the court found
defendants had failed to meet their burden of proof, noting that
“[Ms.] Nickerson’s credibility does not outweigh that of [Ms.]
Leeper.”
                            DISCUSSION
                         Standard of Review
       “‘In the case where the trier of fact has expressly or
implicitly concluded that the party with the burden of proof did
not carry the burden and that party appeals, it is misleading to
characterize the failure-of-proof issue as whether substantial
evidence supports the judgment.’ [Citation.] ‘Thus, where the
issue on appeal turns on a failure of proof at trial, the question
for the reviewing court becomes whether the evidence compels a
finding in favor of the appellant as a matter of law. [Citations.]
Specifically, the question becomes whether the appellant’s
evidence was (1) “uncontradicted and unimpeached” and (2) “of




                                 3
such a character and weight as to leave no room for a judicial
determination that it was insufficient to support a finding.”’
[Citation.]” (Juen v. Alain Pinel Realtors, Inc. (2019) 32
Cal.App.5th 972, 978-979 (Juen); Fabian v. Renovate America,
Inc. (2019) 42 Cal.App.5th 1062, 1067 (Fabian).)
              The Trial Court Did Not Err in Denying
             Defendant’s Motion to Compel Arbitration
       An arbitration agreement must be in writing to be valid
and enforceable. (Code Civ. Proc., § 1281.) “The validity of an
arbitration agreement . . . is determined by a petition or motion
to compel arbitration. [Citations.] Motions for arbitration are
adjudicated summarily. [Citation.] Factual issues may be
submitted on declarations and affidavits, or by oral testimony in
the court’s discretion. [Citation.]” (Juen, supra, 32 Cal.App.5th
at pp. 977-978.) “‘[T]he party seeking arbitration bears the
burden of proving the existence of an arbitration agreement by a
preponderance of the evidence.’” (Serafin v. Balco Properties Ltd.,
LLC (2015) 235 Cal.App.4th 165, 172.)
      Here, the existence of an arbitration agreement between
Ms. Leeper and Survival Systems was contested. Ms. Leeper
claimed that, at the time of her employment, she did not receive
the employee handbook or an arbitration agreement. Ms.
Nickerson conceded that she did not see Ms. Leeper sign the
arbitration agreement, but said she had “no doubt” she had seen
Ms. Leeper’s signature on the agreement prior to processing Ms.
Leeper’s first paycheck.
      Evidence Code section 1105 states that “[a]ny otherwise
admissible evidence of habit or custom is admissible to prove
conduct on a specified occasion in conformity with the habit or
custom.” Defendants contend the trial court erred as a matter of




                                4
law by relying upon Hayward Tamkin & Co. v. Carpinteria Inv.
Co. (1968) 265 Cal.App.2d 617, which held, in the context of a
summary judgment proceeding, that “custom and usage is only
an instrument of contractual interpretation [citations], [and] may
not be used to create a contract.” (Id. at p. 623.) Defendants
complain the trial court improperly excluded their evidence of
Ms. Nickerson’s custom and habit in obtaining employee
arbitration agreements.
       It is not clear from the record, however, that the trial court
declined to consider defendants’ custom and habit evidence. It
summarized the testimony of both Ms. Leeper and Ms. Nickerson
in its ruling and concluded that neither witness was more
credible than the other. The court did not expressly exclude Ms.
Nickerson’s evidence of her custom and habit regarding employee
arbitration agreements. It simply did not find her testimony any
more credible than Ms. Leeper’s testimony.
       Even if we assume the trial court did exclude Ms.
Nickerson’s testimony regarding custom and habit, defendants
have failed to demonstrate prejudice. To prevail on appeal,
defendants must establish that the evidence, if considered, would
have compelled a finding in their favor as a matter of law. (Juen,
supra, 32 Cal.App.5th at pp. 978-979; Fabian, supra, 42
Cal.App.5th at pp. 1066-1067.) They have failed to do so. Their
evidence was not uncontradicted and unimpeached. Nor was it of
a weight and character as to leave no room for an alternative
finding. (See Juen, at pp. 978-979.)
       “Although public policy favors arbitration in general, we
will not infer that the right to a jury trial has been waived absent
a clear agreement to submit the dispute to arbitration.”
(Kleveland v. Chicago Title Ins. Co. (2006) 141 Cal.App.4th 761,




                                  5
764.) To prevail on appeal, defendants were required to show
that their evidence compelled a finding that the parties agreed to
submit the dispute to arbitration. Notwithstanding defendants’
assertions to the contrary, Ms. Nickerson’s testimony does not
compel such a finding.
                          DISPOSITION
      The order denying the petition to compel arbitration is
affirmed. Ms. Leeper shall recover her costs on appeal.
       NOT TO BE PUBLISHED.




                                    PERREN, J.


We concur:



      GILBERT, P.J.



      TANGEMAN, J.




                                6
                    Henry J. Walsh, Judge
               Superior Court County of Ventura
                ______________________________

     Pachowicz Goldenring, Mark Pachowicz, on behalf of
Defendants and Appellants.
     Glenn J. Campbell, on behalf of Plaintiff and Respondent.




                               7